
	

115 HR 6229 : National Institute of Standards and Technology Reauthorization Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6229
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize the programs of the National Institute of Standards and Technology, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the National Institute of Standards and Technology Reauthorization Act of 2018. 2.Authorization of appropriations (a)Fiscal year 2018 (1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,198,500,000 for the National Institute of Standards and Technology for fiscal year 2018.
 (2)Specific allocationsOf the amount authorized by paragraph (1)— (A)$724,500,000 shall be for scientific and technical research and services laboratory activities;
 (B)$319,000,000 shall be for the construction and maintenance of facilities; and (C)$155,000,000 shall be for industrial technology services activities.
					(b)Fiscal year 2019
 (1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,125,000,000 for the National Institute of Standards and Technology for fiscal year 2019.
 (2)Specific allocationsOf the amount authorized by paragraph (1)— (A)$850,000,000 shall be for scientific and technical research and services laboratory activities, of which—
 (i)$109,900,000 shall be for the advanced communications, networks, and scientific data systems mission area;
 (ii)$103,200,000 shall be for the cybersecurity and privacy mission area; (iii)$234,000,000 shall be for the fundamental measurement, quantum science and measurement dissemination mission area; and
 (iv)$89,800,000 shall be for the physical infrastructure and resilience mission area; (B)$120,000,000 shall be for the construction and maintenance of facilities; and
 (C)$155,000,000 shall be for industrial technology services activities. 3.Quantum information science (a)Research activities and engagementThe Secretary, acting through the Director, shall—
 (1)continue to support and expand basic quantum information science and technology research and development of measurement and standards infrastructure necessary to advance commercial development of quantum applications;
 (2)use the programs of the Institute, in collaboration with other relevant Federal agencies, as appropriate, to train scientists in quantum information science and technology to increase participation in the quantum fields;
 (3)establish or expand collaborative ventures or consortia with other public or private sector entities, including other Federal agencies engaged in quantum information science research and development, institutions of higher education, National Laboratories, and industry, for the purpose of advancing the field of quantum information science and engineering; and
 (4)have the authority to enter into and perform such contracts on such terms as the Secretary, acting through the Director, considers appropriate, including cooperative research and development arrangements and grants and cooperative agreements or other transactions, as may be necessary in the conduct of the work of the Institute with respect to quantum information science and technology.
				(b)Quantum workshop
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary, acting through the Director, shall convene a workshop of stakeholders to discuss the future measurement, standards, cybersecurity, and other issues that relate to development of quantum information science in the United States. The goals of the workshop shall be—
 (A)assessment of the Institute’s quantum information science and technology research work, including areas that may need additional Institute investment in order to support development of quantum information science and technology in the United States; and
 (B)consideration of recommendations and priority issues for the Institute’s participation in the proposed National Quantum Initiative Program.
 (2)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Director, shall transmit to the Committee on Science, Space, and Technology and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate a summary report containing the findings of the workshop convened under this subsection.
 (c)FundingThe Secretary of Commerce shall devote $80,000,000 to carry out this section for fiscal year 2019, subject to the availability of appropriations, to come from amounts made available pursuant to section 2(b)(2)(A)(iii) of this Act. This section shall be carried out using funds otherwise appropriated by law after the date of enactment of this Act.
			4.Cybersecurity research
 (a)ResearchThe Secretary, acting through the Director, shall expand the fundamental and applied research carried out by the Institute to address key questions relating the measurement of privacy, security, and vulnerability of software tools and communications networks, including through—
 (1)the development of research and engineering capabilities to provide practical solutions, including measurement techniques and engineering toolkits, to solve cybersecurity challenges such as human factors, identity management, network security, privacy, and software;
 (2)investment in tools to help private and public sector organizations measure their cybersecurity, manage their risks and ensure workforce preparedness for new cybersecurity challenges; and
 (3)investment in programs to prepare the United States with strong cybersecurity and encryption technologies to apply to emerging technologies such as artificial intelligence, the internet of things, and quantum computing.
 (b)AuthorityThe Secretary, acting through the Director, shall have the authority to enter into and perform such contracts on such terms as the Secretary considers to be appropriate, including cooperative research and development arrangements, grants, and cooperative agreements or other transactions, as may be necessary in the conduct of the work of the Institute with respect to cybersecurity.
			5.Composites research
 (a)ResearchThe Secretary, acting through the Director, shall implement the recommendations contained in the December 2017 report entitled Road Mapping Workshop Report on Overcoming Barriers to Adoption of Composites in Sustainable Infrastructure, as appropriate, to help facilitate the adoption of composite technology in infrastructure in the United States. In implementing such recommendations, the Secretary, acting through the Director shall, with respect to the use of composite technology in infrastructure—
 (1)not later than 6 months after the date of enactment of this Act, establish a design data clearinghouse to identify, gather, validate, and disseminate existing design criteria, tools, guidelines, and standards; and
 (2)develop methods and resources required for testing an evaluation of safe and appropriate uses of composite materials for infrastructure, including—
 (A)conditioning protocols, procedures and models; (B)screening and acceptance tools; and
 (C)minimum allowable design data sets that can be converted into design tools. (b)Standards coordinationThe Secretary, acting through the Director, shall assure that the appropriate Institute staff consult regularly with standards developers, members of the composites industry, institutions of higher education, and other stakeholders in order to facilitate the adoption of standards for use of composite materials in infrastructure that are based on the research and testing results and other information developed by the Institute.
 (c)FundingThe Secretary of Commerce shall devote $11,000,000 to carry out this section for fiscal year 2019, subject to the availability of appropriations, to come from amounts made available pursuant to section 2(b)(2)(A)(iv) of this Act. This section shall be carried out using funds otherwise appropriated by law after the date of enactment of this Act.
 6.Artificial intelligence and data scienceThe Secretary, acting through the Director, shall continue to support the development of artificial intelligence and data science, including through—
 (1)the expansion of the Institute’s capabilities, including scientific staff and research infrastructure;
 (2)the implementation of rigorous scientific testing to support the development of trustworthy and safe artificial intelligence and data systems;
 (3)the development of machine learning and other artificial intelligence applications to support measurement science research programs and take steps to modernize the Institute’s research infrastructure; and
 (4)the development and publication of new cybersecurity tools, encryption methods, and best practices for artificial intelligence and data science.
 7.Internet of thingsThe Secretary, acting through the Director, shall continue to conduct research with respect to and support the expanded connectivity, interoperability, and security of interconnected systems and other aspects of the internet of things, including through—
 (1)the development of new tools and methodologies for cybersecurity of the internet of things; (2)the development of technologies to address network congestion and device interference, such as the development of testing tools for next generation wireless communications, internet of things protocols, coexistence of wireless communications systems, and spectrum sharing;
 (3)convening experts in the public and private sectors to develop recommendations for accelerating the adoption of sound interoperability standards, guidelines, and best practices for the internet of things; and
 (4)the development and publication of new cybersecurity tools, encryption methods, and best practices for internet of things security.
			8.Hiring and management
 (a)Direct hire authorityThe Secretary, acting through the Director, may— (1)appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code (other than sections 3303, 3328, and 3330e of such chapter), qualified candidates to scientific, engineering, and professional positions for carrying out research and development functions which require the services of specially qualified personnel relating to cybersecurity and quantum information science and technology and such other areas of national research priorities as the Secretary, acting through the Director, may determine; and
 (2)fix the rate of basic pay of any individual appointed under paragraph (1), at a rate not in excess of the basic rate of pay of the Vice President under section 104 of title 3, United States Code, without regard to title 5, United States Code.
 (b)LimitationThe Director may appoint not more than 10 individuals under this section. (c)SunsetThe authority under this section shall expire on the date that is 5 years after the date of enactment of this Act.
 9.DefinitionsIn this Act: (1)The term Director means the Director of the National Institute of Standards and Technology.
 (2)The term Framework means the Framework for Improving Critical Infrastructure Cybersecurity developed by the National Institute of Standards and Technology and referred to in Executive Order 13800 issued on May 11, 2017 (82 Fed. Reg. 22391 et seq.).
 (3)The term Institute means the National Institute of Standards and Technology. (4)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)The term Secretary means the Secretary of Commerce.  Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk. 